DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hendrickson (WO 2012/045061) in view of Hutchinson (PG-PUB 2008/0044603).
Regarding claim 1, Hendrickson ‘061 teaches a process for producing containers that are scalable, modular, and lockable laterally and vertically with other like containers for a variety of applications (Figure 1 and Abstract), the process comprising:
providing a cup mold with an undercut on a vertical wall ([0047] and [0026]); 
providing a top end mold assembly [0047]; 
placing a preform in a mold cavity created by the cup mold and the top end mold assembly [0056]; 
blowing air into the preform to form the molded article within the mold cavity [0047]-[0048]; and
demolding the molded article by removing the molded article vertically from the cup mold [0047]. 

Hendrickson ‘061 does not teach removing trapped air in the mold cavity through vent relief channels placed in various positions around the cup mold that extend from an interior of the mold cavity to ambient atmosphere. 

Hutchinson teaches an apparatus for producing a container, comprising: a cup mold comprising vent lines for applying vacuum and/or pressure thermoforming methods (Abstract). Hutchinson teaches the vent lines are in communication with ambient air (Figures 11A-11C and Figure 14A-14F and [0145]) to form a vacuum in the cavity [0155] and control the flow of air to help urge the sheet toward and/or away from the molding surface [0115]. Hutchinson teaches the vent lines can advantageously cause the sheet to better conform to the molding surface of the mold section by expelling air between the sheet and the molding surface [0116].
Both Hendrickson ‘061 and Hutchinson are drawn to the same field of endeavor pertaining to blow molding containers. It would have been obvious to one of ordinary skill in the art at the time of the invention to improve the apparatus of Hendrickson ‘061 with vent lines distribute in the vertical walls of the cup mold as taught by Hutchinson to allow for expelling air between the sheet and molding surface, causing the sheet to better conform to the molding surface. 

Regarding claim 2, Hendrickson ‘061 and Hutchinson teaches process as applied to claim 1, wherein the blowing step comprises forming the molded article with one or more untapered, perpendicular walls (Hendrickson ‘061, Figure 3-5, Figure 12a). 

Regarding claim 3, Hendrickson ‘061 and Hutchinson teaches process as applied to claim 1, wherein the blowing step comprises forming undercuts on a tongue of the molded article (Hendrickson ‘061, Figure 3 and 11 and [0025]-[0026]).

Regarding claim 4, Hendrickson ‘061 and Hutchinson teaches process as applied to claim 1, wherein demolding the molded article further comprises using countercuts around the top end mold assembly (Hendrickson ‘061, Figure 1 and 2, items 35) and the top end mold sections of the top end mold assembly are moved away from eachother (Hendrickson ‘061, [0046]-[0047]). 

Regarding claim 5, Hendrickson ‘061 and Hutchinson teaches process as applied to claim 4, wherein the countercuts are formed by locating a vertical parting line between two upper mold sections of the top end mold assembly at the exact center of two opposing tongues, and above a horizontal mold line between the cup mold and the top end mold assembly (Hendrickson ‘061, Figure 1 and 2, [0046]-[0047], and [0052]).

Regarding claim 6, Hendrickson ‘061 and Hutchinson teaches process as applied to claim 1, wherein the method for forming an article further comprises moving first and second top end mold sections of the top end mold assembly between opposing open and closed positions (Hendrickson ‘061, [0046]-[0047] and [0051]-[0052]). 
Regarding claim 7, Hendrickson ‘061 and Hutchinson teaches process as applied to claim 1, comprising a step of blowing air to expand the preform (Hendrickson ‘061, [0046]-[0047]), and during the process, increasing the pressure to reach the desired blowing pressure, thereby inherently reaching an intermediate pressure less than the desired blowing pressure (i.e., a pre-blow process at a first predetermined pressure that partly expands the preform).  


Alternatively, claim 1-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komine (US 6,045,746) in view of Hendrickson (WO 2011/022578) and Hutchinson (PG-PUB 2008/0044603).
Regarding claim 1, Komine teaches a process for producing an injection-blow molding apparatus, comprising:
providing a cup mold with an undercut on a vertical wall (Figure 4 and 5 and Col 7, Ln 30-42);
providing a top end mold assembly (Figure 5, items 3 and Col 7, Ln 30-42);
placing a preform in a mold cavity created by the cup mold and the top end mold assembly (Figure 5, items 3 and Col 7, Ln 30-52);
blowing air into the preform to form the molded article within the mold cavity (Figure 8). 

Komine does not teach (1) the cup mold has an undercut on a vertical wall and (2) removing trapped air in the mold cavity through vent relief channels placed in various positions around the cup mold that extend from an interior of the mold cavity to ambient atmosphere. 

As to (1), Hendrickson teaches a scalable, modular interlocking container with a multi-purpose use (Abstract), wherein the container comprises a plurality of side walls abutting each other to form a closed perimeter, each side wall having recessions (Figure 26A and 26B, Items 240 and [0052]-[0053]) and tongue (Figure 26A and 26B, Item 238 and [0052]-[0053]) with undercuts configured to form an interlocking connector on the article.
	Both Komine and Hendrickson are drawn to the same field of endeavor pertaining to blow molding containers comprising undercuts. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the shape of the molded article of Komine with the shape of the molded article and, therefore, the shape of the mold of Hendrickson, a functionally equivalent molded article comprising undercuts. 

As to (2), Hutchinson teaches an apparatus for producing a container, comprising: a cup mold comprising vent lines for applying vacuum and/or pressure thermoforming methods (Abstract). Hutchinson teaches the vent lines are in communication with ambient air (Figures 11A-11C and Figure 14A-14F and [0145]) to form a vacuum in the cavity [0155] and control the flow of air to help urge the sheet toward and/or away from the molding surface [0115]. Hutchinson teaches the vent lines can advantageously cause the sheet to better conform to the molding surface of the mold section by expelling air between the sheet and the molding surface [0116].
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve the apparatus of Komine with vent lines distributed in the vertical walls of the cup mold as taught by Hutchinson to allow for expelling air between the sheet and molding surface, causing the sheet to better conform to the molding surface. 

	Regarding claim 2, Komine in view of Hendrickson in view and Hutchinson teaches the process as applied to claim 1, wherein the blowing step comprises forming the molded article with one or more untapered, perpendicular walls (Komine, Col 7, Ln 23-52 and Hendrickson ‘578, Figure 1). 

	Regarding claim 3, Komine in view of Hendrickson and Hutchinson teaches the process as applied to claim 1, wherein the blowing step comprises forming undercuts on a tongue of the molded article (Hendrickson, Figure 28). 

	Regarding claim 4, Komine in view of Hendrickson and Hutchinson teaches the process as applied to claim 1, wherein demolding the molded article further comprises moving top end mold sections of the top end mold assembly away from each other (Komine, Figure 4 and 5). 
	Komine does not teach countercuts around the top end mold assembly.
Hendrickson teaches a scalable, modular interlocking container with a multi-purpose use (Abstract), wherein the container comprises a plurality of side walls abutting each other to form a closed perimeter, each side wall having recessions (Figure 26A and 26B, Items 240 and [0052]-[0053]) and tongue (Figure 26A and 26B, Item 238 and [0052]-[0053]) with undercuts configured to form an interlocking connector on the article.
	Both Komine and Hendrickson are drawn to the same field of endeavor pertaining to blow molding containers comprising undercuts. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the shape of the molded article of Komine with the shape of the molded article of Hendrickson, including the shape of the countercuts around the top of the molded article, a functionally equivalent molded article comprising undercuts. 
	
	Regarding claim 6, Komine in view of Hendrickson and Hutchinson teaches the process as applied to claim 1, wherein the method for forming an article further comprises moving first and second top end mold sections of the top end mold assembly between opposing open and closed positions  (Komine, Figure 1). 

Regarding claim 7, Komine in view of Hendrickson and Hutchinson teaches process as applied to claim 1, comprising a step of blowing air to expand the preform (Komine, Figure 3 and Col 7, Ln 36-42) and during the process, increasing the pressure to reach a final blowing pressure, thereby reaching an intermediate pressure less than the final blowing pressure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/Examiner, Art Unit 1745